DETAILED ACTION
DETAILED ACTION

EXAMINER’S AMENDMENT & STATEMENT OF REASONS FOR ALLOWANCE
Table of Contents
Amendment & Claim Status………………………………………………………………… 2
Allowable Subject Matter………………………………………………………………….… 2
Reasons for Indicating Allowable Subject Matter…………………………………….. 3
Conclusion…………………………………………………………………………………...... 4


Amendments & Claim Status		

This Examiner’s Statement for reasons for Allowance is responsive to After final dated 6/27/2022. Claims 21-29,31-34,36-40,42-43 are pending. In response to Amendment, the previous rejection of claims 21-40 under 35 U.S.C. 103 as being unpatentable over Huang et al (US 2016/0232425) in view of Yip et al (US 2021/0166785)are withdrawn.
				
				Allowable Subject Matter 
Claims 21-29,31-34,36-39,40,42-43 are allowed.
Reasons for Indicating Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach certain distinguishing features as described below in reference to independent claim 1: 
Regarding claim 1, the prior art Huang et al teaches a computer-implemented method for predicting a benefit of radiation therapy, the method comprising:
 receiving one or more digital images of a pathology specimen ( digital tissue image, 205, figure 2, paragraph [0086] );
 receiving additional information about a patient and/or a disease associated with the pathology specimen (texture analysis / pattern recognition, 210, figure 2); 
identifying a target region of one or more digital images for analysis and removing a non-relevant region of the one or more digital images (classifying the block in tissue image with feature generation, figure 4 not that Huang teaches In order to increase the speed of the classification algorithm, attribute selection can be performed before classification is carried out based on the extracted features. In attribute selection step, attributes that can represent distinctive characteristics of different types of tissues should be kept, while less relevant attributes are eliminated, in order to lower the dimension of the feature vector. After attribute selection, computation complexity will reduce for both training and testing phases, while classification accuracy remains at a high level , paragraph [0079],[110]); applying a machine learning system to the one or more digital images to predict a benefit of radiation therapy for the target region ( ( paragraph [0115; probability of a tumor is larger than a preprogrammed threshold value step 620) , (Huang, Fig. 2, steps 210 & 215, [0086, 0088-0099; “In step 210, the processor 122 performs texture analysis and pattern recognition analysis of the received tissue image by executing the control logic steps of the program software or instructions programmed into the computer system 120. In step 215, the processor 122 classifies the types of tissues found in the original tissue image.” The tissue classification is performed by a neural network trained on sample tissue images, [0090-0031] ).
Yip et al an image-based nucleic acid yield prediction system formed of a deep learning framework configured and trained to directly learn from histopathology slide images and predict the yield of nucleic acid from the present tumor cells in medical images. In examples, deep learning frameworks are configured and trained to analyze histopathology images and identify tumor cells and predict an expected yield of nucleic acid for the tumor cells. In various examples, these deep learning frameworks are configured to include different trained tissue and/or cell classifiers each configured to receive unlabeled histopathology images and provide yield of nucleic acid from the present tumor cells predictions for those images. These yield of nucleic acid predictions may then be used to reduce a large set of available immunotherapies to a reduced, small subset of targeted immunotherapies that medical professionals may use to treat patients ( paragraph [0015]). Additionally, Yip et al teaches a deep learning framework 150 may further include demographic data 162c and tumor response data 162d (including data about a reduction in the growth of the tumor after exposure to certain therapies, for example immunotherapies, DNA damaging therapies like PARP inhibitors or platinums, or HDAC inhibitors). The demographic data 162c may include age, gender, race, national origin, etc. The tumor response data 162d may include epigenomic data, examples of which include alterations in chromatin morphology and histone modifications ( paragraph [0129-0131]).None teaches: 
applying a machine learning system to the one or more digital images to predict a benefit of radiation therapy for the target region by integrating the vector representation into a neural network of the machine learning system.
However, none of the reference teaches or fairly suggests the combination of claimed elements. The Examiner finds no reason or motivation to combine the above references in an obviousness rejection thus placing the application in condition for allowance.
Claims 31 and 39 are allowable by analogy. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
					
Conclusion                                                                                                                          
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041. The examiner can normally be reached Mon-Friday from 8:00 am to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr.Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY . BITAR
Examiner
Art Unit 2664



/NANCY BITAR/Primary Examiner, Art Unit 2664